DROWOTA, Justice,
concurring in part; dissenting in part.
The majority opinion begins by stating that “the chancellor appointed John P. Branham, a member of the Nashville bar, during the discovery stage and assigned him duties which he performed and sought compensation therefor.” The majority opinion then frames the determinative issue as follows: “the decisive question was whether the purpose of Branham’s appointment was (1) to represent the interests and concerns of employees of the Trustee’s Office or (2) to perform necessary services to the court in controlling potential abuse of the discovery process.” If Mr. Branham was appointed for the purpose of representing witnesses, then the majority opinion concludes that “the law does not authorize appointment or compensation for that purpose.”
The majority opinion adopted the following rule concerning the appointment of counsel:
“[t]here must exist a necessity for the services of a member of the bar to serve the court in reaching a proper resolution of questions or issues presented and pending before the court, in which case the court may award compensation to be *751paid by the party or parties responsible for the situation that prompted the court to make the appointment. The rule excludes the appointment of counsel to serve the interests of litigants, witnesses, or any other private parties.”
I am in total agreement with the majority’s statement of the law. I also agree with the majority’s conclusion that “Branham was appointed to represent the employees of the Metropolitan Trustee’s Office.” However, in making the appointment the chancellor not only appointed Mr. Branham to represent the employees of the Trustee’s Office but also to perform necessary services for the court in controlling potential abuse of the discovery process, for which services he is entitled to be compensated.
On May 16 and 20, 1980, notices of depositions and subpoenas were issued for sixteen employees of the Trustee’s Office. On May 21, 1980, counsel for Mr. Paycheck filed a motion for protective orders. The motion was supported by three affidavits, under seal, purporting to be from employees. The motion recited that the three proposed witnesses were embarrassed and afraid. At the hearing on the motion for protective orders, the chancellor deferred action, and then, by order of May 21, announced his intentions to appoint an attorney “to represent said employees and report back to the court.” The order concluded by stating that until such time as the appointed attorney “has investigated and reported back to the court ” the depositions of the employees shall be continued. On June 23, 1980, the chancellor instructed Mr. Branham to file, for the court’s eyes only, an affidavit reporting on his investigation. This Mr. Branham did on June 25. It is clear from this limited record that Mr. Branham was appointed not only to represent the employees in the Trustee’s Office, but also to serve and assist the court.
The chancellor’s memorandum opinion stated,
“After Mr. Branham’s appointment this court disposed of nineteen of the forty-one pre-trial motions. The inability of counsel for Ferguson and Paycheck to agree on routine discovery scheduling and procedures placed further demands on Mr.-Branham’s time.”
Mr. Branham worked with attorneys for plaintiff and defendant in an attempt to resolve discovery disputes. The services rendered by Mr. Branham were consistent with the instructions given him by the chancellor and were of obvious benefit to the court.
As discussed above, Mr. Branham unfortunately cannot receive a fee for representing the employees of the Trustee’s Office, for there is no evidence that any employee was mentally or financially unable to procure counsel and there was no legal ground for the chancellor to furnish counsel to these employees. However, Mr. Branham should receive a fee for the services he performed for the court, at the court’s request, in controlling potential abuse of the discovery process. The chancellor was faced with having to resolve the plaintiff’s and defendants’ disputes over discovery procedures. Mr. Branham conducted investigations, reported to the court and aided and assisted the chancellor in the resolution of issues presented. He rendered invaluable services to the court and for this he is entitled to be compensated.
No one knows better than the chancellor himself what necessary services Mr. Bran-ham performed for the court in controlling potential abuse of the discovery process. The chancellor awarded an attorney’s fee based on 194.7 hours at seventy-five ($75) dollars per hour. The record before us and before the chancellor failed to give a breakdown on how many hours were spent by Mr. Branham representing the interests of the employees and how many hours were spent performing necessary services for the court. The chancellor did not require such a breakdown, for no such distinction in services performed was raised in the trial court. I would therefore, in the interest of “complete justice” remand this cause to the trial court under the authority of T.C.A. § 27-3-128, for a determination of reasonable attorney’s fee due Mr. Branham for the necessary services he performed for *752the court, at the direction of the court. Such fee should be taxed one-half to Mr. Ferguson and one-half to Mr. Paycheck.1

. At the hearing on the motion for an award of attorney’s fees the chancellor stated "in trying to assess who ought to have to pay the fee ... both parties agree that we should have a court-appointed lawyer.”